IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40852
                         Summary Calendar



ROY JON,

                                         Plaintiff-Appellant,


versus

WAYNE SCOTT, Director,
Texas Department of Criminal Justice,
Institutional Division, ET AL.,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-960
                         - - - - - - - - - -
                            March 18, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roy Jon, a Texas prisoner (# 626840), appeals the district

court’s dismissal as frivolous of his pro se, in forma pauperis

(IFP) 42 U.S.C. § 1983 action in which he alleged         that the

defendants retaliated against him for filing grievances; filed

false disciplinary reports against him; threatened and verbally



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                              No. 97-40852
                                  - 2 -

abused him, improperly forfeited his good-time credits; and denied

him a meal; a shower, and clean clothes.

     Jon's waived his claim regarding good-time credits by not

briefing it on appeal.    Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).   Jon's supplemental and amended briefs should not have

been filed as they are not authorized under the Federal Rules of

Appellate Procedure or the rules of this court.        See    FED. R. APP.

P. 28(a), (c), (j); 5TH CIR. R. 28.4.      They are STRICKEN.

     Jon argues that the magistrate judge improperly denied leave

to file a second amended complaint and that the district court

abused its discretion by dismissing his suit.       We have reviewed the

record and Jon's allegations, and we conclude that the district

court did not abuse its discretion by dismissing Jon’s § 1983

action as frivolous.     Siglar v. Hightower, 112 F.3d 191, 193 (5th

Cir. 1997).

     Because Jon’s arguments of error are wholly without merit,

this appeal is frivolous and is DISMISSED.       See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

       MOTION   FOR   LEAVE   TO   AMEND   THE   INITIAL   BRIEF   DENIED;

SUPPLEMENTAL BRIEFS STRICKEN; APPEAL DISMISSED.